               Case 5:17-cr-00068-EJD Document 365 Filed 12/04/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 PATRICK O’BRIEN (CABN 292470)
   STEPHEN MEYER (CABN 263954)
 5 Assistant United States Attorneys

 6            450 Golden Gate Avenue, Box 36055
              San Francisco, California 94102-3495
 7            Telephone: (415) 436-7200
              Patrick.Obrien@usdoj.gov
 8            Stephen,Meyer@usdoj.gov

 9 Attorneys for United States of America
10                                       UNITED STATES DISTRICT COURT
11                                  NORTHERN DISTRICT OF CALIFORNIA
12                                            SAN JOSE DIVISION
13
     UNITED STATES OF AMERICA,                            CASE NO. CR 17-0068-EJD
14
                            Plaintiff,                    JOINT STATUS STATEMENT
15
         v.                                               Date: December 14, 2020
16                                                        Time: 1:30 p.m.
                                                          Judge: Hon. Edward J. Davila
17 VELARMINO ESCOBAR-AYALA, et al.,

18
                            Defendants.
19

20

21            The parties last appeared before the Court on February 3, 2020. Following that appearance, the
22 Court issued a scheduling order, culminating in a trial date of January 26, 2021. Dkt. 314. The Court

23 subsequently vacated the trial date and the scheduling order in May 2020 at the parties’ request, Dkt.

24 328, and subsequent status conferences have been continued and time has been excluded under the

25 Speedy Trial Act. Dkt. 352, 357. Since the last status conference, one additional defendant pleaded

26 guilty, and at present, two defendants remain for trial.

27            At the next status conference set for December 14, 2020, the government will ask the Court to
28 set a new trial date in this case. The government believes a trial date in the early to mid-fall of 2021 is

     JOINT STATUS STATEMENT
     CASE NO. 17-CR-00068 EJD
              Case 5:17-cr-00068-EJD Document 365 Filed 12/04/20 Page 2 of 2




 1 realistic given the number of defendants remaining, the anticipated length of the trial (approximately 2

 2 months for the government’s case in chief), and the present conditions with respect to the COVID-19

 3 pandemic. However, the government understands defense counsel have conflicts with a trial beginning

 4 at that time, including one defense counsel who has a trial already set for December 2021 before Judge

 5 Alsup in Case Number 19-CR-00313. The government will therefore request the Court’s first available

 6 trial date in March 2022, which will avoid defense counsel’s conflict.

 7          The parties will be requesting that the next status conference be scheduled sometime in late

 8 March 2021. We hope to have a clearer picture of the continuing impact of COVID-19 at that time, and

 9 thus be able to work on a joint pretrial schedule to propose to the Court. Having a trial date already set
10 will assist the parties in formulating that proposed schedule.

11

12 DATED: December 4, 2020                               DAVID L. ANDERSON
                                                         United States Attorney
13

14                                                               /s/
15                                                       STEPHEN MEYER
                                                         PATRICK O’BRIEN
16                                                       Assistant United States Attorneys

17                                                             /s/
18                                                       RICHARD TAMOR
                                                         Counsel for Defendant Erick Escalante-Torres
19
                                                               /s/
20                                                       GAIL SHIFMAN and JAMES S. THOMSON
                                                         Counsel for Defendant Jose Noe Ramirez-Avelar
21

22

23

24

25

26

27

28

     JOINT STATUS STATEMENT
     CASE NO. 17-CR-00068 EJD                        2
